DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Application
In response to Office action dated 04/13/2022 (“04-13-22 OA”), Applicant amended specification paragraph 0001 and claims 1, 7-9, 14, 17-18, 21-22 and 25 while canceling claims 6, 23 and 24 and adding new claims 26 and 27 in reply dated 05/03/2022 (“05-03-22 Reply”). 
Response to Arguments
Applicant’s amendments to specification paragraph 0001 have overcome the objection to specification as set forth under line item number 1 of the 04-13-22 OA. 
Applicant’s cancelation of claim 6 and amendments to claims 9, 14 and 17-18 have overcome the 35 USC 112(b) indefiniteness rejections as set forth under line item number 2 of the 04-13-22 OA, except for the newly introduced indefiniteness of the solder ball in claim 10 as opposed to the solder ball of claim 9 and claim 7, see infra. 
Applicant’s amendments to independent claim 1 have overcome the prior art rejections based at least in part on Liao and Scanlan as set forth under line item number 3 of the 04-13-22 OA. The amendments to independent claim 1 render moot the prior art rejections based at least in part on Liao and Scanlan and Tsai as set forth under line item number 4 of the 04-13-22 OA. Independent claim 1 and dependent claims thereof are indicated as allowable, infra. 
Applicant’s amendments to independent claim 7 have overcome the prior art rejections based at least in part on Liao and Scanlan as set forth under line item number 5 of the 04-13-22 OA. Applicant’s remarks and amendments to independent claim 7 incorporating some of the limitations from previous dependent claim 8 into claim 7 have overcome the rejections based at least in part on Liao and Scanlan and Tsai as set forth under line item number 6 of the 04-13-22 OA.
Applicant’s amendments to independent claim 14 have overcome the prior art rejections of claim 7 and dependent claims thereof based at least in part on Liao as set forth under line item numbers 7-9 of the 04-13-22 OA.
   Applicant’s amendments to independent claim 21 have overcome the prior art rejections of claim 21 and dependent claims thereof based at least in part on Baek as set forth under line item number 10 of the 04-13-22 OA.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Dependent claim 10 is indefinite because the solder bump recited in parent claim 7 and intervening claim 9 is the solder bump inserted in the opening of the shielding layer after the opening is made. The solder bump in claim 10 cannot be the same solder bump that is disposed in the opening that is formed over claim 10’s solder bump. For purpose of examination on the merits the solder bump of claim 10 is different than that of claim 9 and claim 7.  
	Dependent claim 11 does not alleviate the indefiniteness of claim 10 and is rejected for incorporating the indefiniteness of claim 10. Claim 11 references the solder bump of claim 10.  
A. Rejections of independent claim 7 and dependent claims thereof. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0256244 A1 to Liao et al. (“Liao”) in view of US 7,851,894 B1 to Scanlan and in view of US 2018/0269181 A1 to Yang et al. (“Yang”).
Regarding independent claim 7, Liao teaches a method of making a semiconductor device (see title), comprising:
providing a carrier 506 (“tape”; Figures 5C-5D; paragraph 0052);
disposing a panel 500+ 526 (“substrate”+ “molded structure”, respectively; Figures 5C-5D; paragraphs 0052-0053) of semiconductor devices 108 (“semiconductor devices”) over the carrier 506;
forming a trench 520 (“slits”; Figures 5C-5D; paragraph 0054) through the panel 500+526 of semiconductor devices 108 and into the carrier 506;
forming a first shielding layer 522 (“EMI coating”; Figures 5C-5E; paragraph 0056) over the panel 500+526 of semiconductor devices 108 and into the trench 520;
One problem of Liao is that no top packages may be connected to the shielded package in order to save on horizontal space. 
Scanlan teaches in Figures 4B-4E of a shield 32 (column 7, lines 25-37) that covers mold compound 30 and interconnect contacts 28 of die 18 in a package. As illustrated from Figures 4B-4E there is an opening formed in the shielding layer 32 and the mold compound 30 directly over the interconnect contacts 28. As illustrated in Figure 5 the opening in the shielding layer is filled with top contact ball 138. In the instant case, the claimed solder bump is 138. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Scanlan’s invention with Liao’s invention would have been beneficial as best illustrated by Scanlan in Figure 5 so as to connect a top package to a bottom package by forming an interconnect that goes through the shield to save on horizontal space.  
The combination of Liao and Scanlan does not teach of providing a shielding package on the backside of the main package. 
Yang teaches in Figure 14 of a bottom package 184 under 172 that is covered by shield 300 that is below the top package with shield 320. 
Yang when combined with Liao and Scanlan makes obvious that the bottom package is on the opposite side of the opening in the shielding layer taught by the combination of Liao and Scanlan.   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Yang’s invention with Liao’s invention and Scanlan’s invention would have been beneficial as best illustrated by Yang in Figure 14 so as to attach more devices using less space and at the same time protected from EMI. 
Regarding claim 8, Yang teaches forming a second shielding layer over the semiconductor package (refer to claim 7 rejection with respect to Yang, supra).  
Regarding claim 9, the combination of Liao and Scanlan teaches: further including disposing the solder bump within the panel of semiconductor devices (i.e., as explained in claim 7, supra Scanlan teaches in Figure 5 of solder bump 138 placed inside the mold compound that is part of the semiconductor device panel 30).
Regarding claim 10, the combination of Liao and Scanlan teaches: further including forming the opening in the first shielding layer over the solder bump (i.e., as explained in claim 7, supra Scanlan teaches in Figures 4A-4E and 5 of an opening in the shielding layer and mold compound that is part of the panel of semiconductor devices in order to be above/over and expose the interconnect contact ball 28).
Regarding claim 11, the combination of Liao and Scanlan teaches: further including forming an opening into the panel of semiconductor devices to expose the solder bump (i.e., as explained in claim 7, supra Scanlan teaches in Figures 4A-4E and 5 of an opening in the shielding layer and mold compound that is part of the panel of semiconductor devices in order to be above/over and expose the interconnect contact ball 28).
B. Rejections of independent claim 14 and dependent claims thereof. 
Claim Rejections - 35 USC § 103
	Quotation of pertinent statement of statutory basis, supra. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0256244 A1 to Liao et al. (“Liao”) in view of in view of US 6,770,955 B1 to Coccioli et al. (“Coccioli”).
Regarding independent claim 14, Liao teaches a method of making a semiconductor device (see title), comprising:
providing a carrier 506 (“tape”; Figures 5C-5D; paragraph 0052) including a panel 500+ 526 (“substrate”+ “molded structure”, respectively; Figures 5C-5D; paragraphs 0052-0053) of semiconductor devices 108 (“semiconductor devices”) formed over the carrier 506;
forming a trench 520 (“slits”; Figures 5C-5D; paragraph 0054) through the panel 500+ 526 of semiconductor devices 108 and into the carrier 506; and
forming a first shielding layer 522 (“EMI coating”; Figures 5C-5E; paragraph 0056) over the panel 500+ 526 of semiconductor devices 108 and into the trench 520.
Liao does not teach of forming an antenna on the backside/bottom of the carrier and panel. 
Coccioli teaches in Figure 2 of antenna 262 that is formed on the backside of the semiconductor package (see title) and die 204. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Coccioli’s antenna with Liao’s device would have been beneficial in order to have a device that includes the usages of an antenna.   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Coccioli’s antenna with Liao’s device would have been beneficial in order to adopt an easy method of forming an antenna by the fact that the antenna is formed on the bottom side as stated by Coccioli in column 6, lines 1-10.   

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0256244 A1 to Liao et al. (“Liao”) in view of US 6,770,955 B1 to Coccioli et al. (“Coccioli”) and in view of US 2018/0269181 A1 to Yang et al. (“Yang”).
Liao in combination with Coccioli teach all limitations of claim 14 from which claim 15 depends.  
Regarding claim 15, the combination of Liao and Coccioli does not teach of providing a shielding package on the backside of the main package. 
Yang teaches in Figure 14 of a bottom package 184 under 172 that is covered by shield 300 that is below the top package with shield 320. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Yang’s invention with Liao’s invention and Coccioli’s invention would have been beneficial as best illustrated by Yang in Figure 14 so as to attach more devices using less space and at the same time protected from EMI. 

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0256244 A1 to Liao et al. (“Liao”) in view of US 6,770,955 B1 to Coccioli et al. (“Coccioli”) and in view of US 7,851,894 B1 to Scanlan.
Liao in combination with Coccioli teach all limitations of claim 14 from which claim 16 directly depends and claims 17-18 indirectly depend. 
Regarding claims 16-18, Liao with Coccioli does not teach of a vertical interconnect in the panel of semiconductor devices. 
Scanlan teaches in Figures 4B-4E of a shield 32 (column 7, lines 25-37) that covers mold compound 30 and interconnect contacts 28 of die 18 in a package. As illustrated from Figures 4B-4E there is an opening formed in the shielding layer 32 and the mold compound 30 directly over the interconnect contacts 28. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Scanlan’s invention with Liao’s invention and Coccioli’s invention would have been beneficial as best illustrated by Scanlan in Figure 5 so as to connect a top package to a bottom package by forming an interconnect that goes through the shield.  

C. Rejections of independent claim 21 and dependent claims thereof. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,851,894 B1 to Scanlan.
Regarding independent claim 21, Scanlan teaches of a substrate 12 (“substrate”; Figures 4E-5);
a semiconductor die 18 (“die”; Figures 4E-5) disposed over the substrate 12;
an encapsulant 30 (“mold compound”; Figures 4E-5) disposed over the substrate 12 and semiconductor die 18 with a first opening 36 (“via”; Figures 4E-5) formed completely through (i.e., see Figure 4D to Figure 4E: the via 36 extends from top of 30 to bottom of substrate 12 because solder ball 28 is in a location where no encapsulant is located. Further, this limitations appears to be a product-by-process claim [refer to MPEP 2113] such that the structure implied by the process steps is that no encapsulant is in the location of the via of Scanlan) the encapsulant 30 from the substrate 12 to a surface (i.e., top surface of 30) of the encapsulant 30 opposite the substrate 12;
a first shielding layer 32 (“conductive coating”=RF shielding; Figures 4E-5; column 7, lines 25-27) formed over the surface (i.e., top of 30) of the encapsulant 30 including a second opening (i.e., see Figures 4D-4E: in forming via 36—number 32 is cut) formed in the first shielding layer 32 over the first opening 36; and
a solder bump 138 (“solder ball”; Figure 5) disposed (i.e., see Figure 5) in the opening 36.
Regarding claim 22, Scanlan teaches further including a vertical interconnect structure (i.e., solder ball 28+solder ball 138) disposed in the first opening 36 of the encapsulant 30. 
Claim Rejections - 35 USC § 103
Quotation of pertinent statement of statutory basis, supra.
Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,851,894 B1 to Scanlan and in view of US 2018/0269181 A1 to Yang et al. (“Yang”).
Scanlan teaches all limitations of claim 21 from which claims 25 and 27 depend.  
Regarding claims 25 and 27, Scanlan does not teach of providing a shielding package on the backside of the main package. 
Yang teaches in Figure 14 of a bottom package 184 under 172 that is covered by shield 300 that is below the top package with shield 320. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Yang’s invention with Scanlan’s invention would have been beneficial as best illustrated by Yang in Figure 14 so as to attach more devices using less space and at the same time protected from EMI.
 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over US 7,851,894 B1 to Scanlan in view of US 6,770,955 B1 to Coccioli et al. (“Coccioli”).
Scanlan teaches all limitations of claim 21 from which claim 26 depends.  
Regarding claim 26, Scanlan does not teach of forming an antenna on the backside/bottom of the substrate. 
Coccioli teaches in Figure 2 of antenna 262 that is formed on the backside of the substrate 202 and die 204. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Coccioli’s antenna with Scanlan’s device would have been beneficial in order to have a device that includes the usages of an antenna.   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Coccioli’s antenna with Scanlan’s device would have been beneficial in order to adopt an easy method of forming an antenna by the fact that the antenna is formed on the bottom side as stated by Coccioli in column 6, lines 1-10.
   
Allowable Subject Matter
Independent claim 1 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, disposing a vertical interconnect structure over the interposer; depositing an encapsulant over the electrical component and vertical interconnect structure with the vertical interconnect structure exposed from the encapsulant; forming a trench through the encapsulant and interposer and extending into the carrier; forming a first shielding layer over the encapsulant and into the trench, wherein the first shielding layer contacts the vertical interconnect structure; forming an opening in the first shielding layer to expose the vertical interconnect structure; disposing a solder bump into the opening; and removing the carrier from the interposer.
	 Dependent claims 2-5 contain allowable subject matter, because they depend on the allowable subject matter of claim 1. 

Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements of claim 12, further including forming a second shielding layer over the panel of semiconductor devices prior to disposing the panel of semiconductor devices over the carrier.
Dependent claim 13 contains allowable subject matter, because it depends on the allowable subject matter of claim 12.

Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements of claim 19, further including forming a second shielding layer over the panel of semiconductor devices prior to disposing the panel of semiconductor devices over the carrier.
	Dependent claim 20 contains allowable subject matter, because it depends on the allowable subject matter of claim 19.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
04 August 2022
/John P. Dulka/Primary Examiner, Art Unit 2895